Petitioner, an inmate, commenced this CPLR article 78 proceeding seeking to annul a tier III disciplinary determination which found him guilty of smuggling and possession of stolen property. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. To the extent that petitioner seeks to be restored to the status he enjoyed prior to the disciplinary hearing, “inmates have no statutory or constitutional right to their prior housing or programming status” (Matter of Jackson v Coughlin, 199 AD2d 704 [1993]; see Matter of Grant v Fischer, 63 AD3d 1398, 1399 [2009]). Accordingly, inasmuch as petitioner has received all the relief to which he is entitled, the proceeding is dismissed as moot (see Matter of Mosher v Goord, 300 AD2d 726 [2002]).
Mercure, J.P., Peters, Lahtinen, Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.